DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Election/Restrictions
	Applicant elected, with partial traverse, of Group (I) in the reply filed on February 7, 2022, drawn to a process for preparing an optically active compound of formula (II-R) or (II-S), embraced by claims 16-25 and 31-34. 

	Claims 16-21, 23-25, 29, 30, 32-34 and 36 are pending and claims 16-21, 23-25, 32-34 and 36 are under examination. Claim 36 is a new claim. Claims 29 and 30 are withdrawn based on the restriction requirement.
Claim Rejections - 35 USC § 112
The rejection of claims 17, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the “the mixture” in (iii), is withdrawn based on the amendments. 
The rejection of claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the step (i)(a), is withdrawn based on the amendments. 
The rejection of claim 20 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form since both scenarios in claim 20 are the only two scenarios possible, is withdrawn based on the amendments. 
The rejection of claim 31 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for step (v), which is not found in claim 17, is withdrawn based on the amendments. 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-21, 23-25, 32-34 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of Lipase BP, Novozyme 435, Lipase Amano I, Candida antarctica lipase A, Amano Lipase PS-D, Amano Lipase M from Mucor javanicus, Amano Lipase F-AP15 Rhizopusoryzae, Lipozyme TL IM LA 331067 Thermomyces lanugenosus, and Lipase PS from Pseudomonos stutzeri, does not reasonably provide enablement for lipases from bacteria of the Burkholderia genera, lipases from bacteria of the Pseudomonas genera, lipases from funqal strains of Thermomyces and yeasts from the Candida qenus, generally. See pages 14-16 for the scope of these lipases. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
“The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims”. In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546. 
There is an in vitro assay, drawn to a lipase screening on pages 25-26. The screening provides the comparative results of 16 different commercially available lipases and the enantiomeric excess achieved by reacting hydroxyl cineol using vinyl dodecanoate in MTBE. One skilled in the art know these lipases are different structurally and bind different ligands, as noted by the results disclosed on pages 25-26 of the instant specification, see also below. 

    PNG
    media_image1.png
    556
    672
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    737
    630
    media_image2.png
    Greyscale

a) Determining if any particular hydrolase would be work to acylate a compound of formula (II-R or II-S) would require testing against hundreds of different hydrolase enzymes. Applicants' provide an assay for only sixteen of the hundreds of enzymes, see pages 14-16 for the scope. The table on pages 25-26 provide enablement for only a portion of the sixteen tested. d) The nature of the invention is drawn to a process for preparing an optically active compound of formula (II-R or II-S) comprising reacting an acylating agent, a racemic mixture of a compound of formula (II) and a hydrolase enzyme. The nature of the invention requires an understanding of organic chemistry, the resolution of enantiomers by way of a hydrolase enzyme, and the measurement of enantiomeric excess of the final product. In view of the unpredictability of enzyme activity, see the MPEP § 2164.03 for enablement requirements in the structure sensitive arts of medicinal chemistry. f) The artisan using Applicants invention with the claimed hydrolase enzyme would be a skilled (bio)organic chemist, with several years of experience. He would be unaware of how to predict a priori how the change from one hydrolase enzyme to another would affect the resolution. g) Physiological activity, is well-known to be unpredictable, In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). h) The breadth of the claims includes all hundreds of hydrolase enzymes, and more specifically, all the lipase enzymes, generally. Thus, the scope is very broad.
Applicant states, “As an initial point, the applicant notes that claim 16 does not recite a lipase generically, but instead specifically recites a lipase from one of four different genera: Burkholderia, Pseudomonas, Thermomyces, and Candida. Notably, the specific lipases acknowledged as being enabled by the action include all four recited genera, which specific lipases were also used in the working examples. See Office Action at p. 9 (listing enabled lipases); Specification at p. 24 (listing "Lipase BP" as well as multiple lipases from the Pseudomonas, Thermomyces, and Candida genera for the working examples) and p. 26 (indicating that "Lipase BP" is from the Burkholderia genus). Accordingly, the working examples use several representative lipases from species within the four recited genera. Moreover, the specification provides many particular examples of lipases from species within the four recited genera. See Specification at pp. 14-17. Accordingly, the applicant submits that the specification provides substantial guidance for various lipase enzyme candidates (i.e., given the extensive number disclosed species within the four recited genera), and the working examples show the effect of several of these representative lipase enzymes. Thus, the applicant further submits that it would not require undue experimentation for the skilled are to identify other lipase enzymes with the recited scope that also provide the desired enantiomeric excess for the reaction.”
This is not persuasive. Prior to the amendment, the claims recited hydrolase generically and lipases are a subgenera of hydrolase enzymes. As currently amended the scope has been changed to a narrower scope as noted in the rejection. However, the scope is still not enabled. There are enzyme which fall into the present scope found in the working examples which did not work, see the table above and the specification on pages 25-26. Therefore, the application is enabled for those limited examples which provided at least some enantiomeric excess as shown in the table. 
Thus, the rejection is maintained.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 16-21, 23-25 and 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qian et al. (Environ. Sci. Technol., 2011, 45, pp. 7036-7043) in view of West et al. (US 5726344) and Recrystallization ((file:///C:/Users/smoore2/Downloads/Recrystallization%20(1).pdf, downloaded April 24, 2021, pp. 1-18).
The present application claims a process for preparing an optically active compound of formula (II-R or II-S) by reacting an acylating agent, a racemic mixture of a compound of formula (II) and a hydrolase enzyme:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Claim 16 does not discriminate between which enantiomer forms the ester with the acylating agent and the hydrolase enzyme nor does the claim state the ester or alcohol with a higher enantiomeric excess is isolated. 
	The ‘344 patent teaches the resolution of mixtures of bicyclic[2.2.1]heptenols with a cyclic anhydride and a lipase:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, see column 3. The ‘344 further teaches lipases Pseudomonas cepacia and Pseudomonas sp. (Amano PS-30 and Amano Sam-2) as preferred lipases, and lipases from mammalian, plant, bacterial of fungal sources, generally, for the reaction, see column 4, lines 61-67. The ‘344 publication further teaches the enzyme immobilized onto a solid support, see column 5, lines 10-25. The ‘344 goes on to further teach that Ester II is separated from the reaction mixture and from the (S)-alcohol, (S)-ester and exo-alcohols and esters (from Reaction I) by extracting the same with basic water; the extraction is selective to Ester II, and unreacted alcohols and any Ester I left from Reaction I will remain in the organic phase. Ester II may be hydrolyzed to release the unsaturated alcohol, chemically reduced to form the saturated alcohol form of Ester II, or may be precipitated from solution by amine salt formation such as by the addition of dicyclohexylamine, and the freed (R)-endo-norbornenol can be back-extracted into a water-immiscible organic solvent,” see column 5, lines 34-45.
	A working example found in column 6, uses a mixture of the alcohols, Pseudomonas cepacian and succinic anhydride in diisopropyl ether at room temperature for 20 hours. The enzyme was filtered off, the products were extracted with 10% sodium carbonate, which removes the unreacted succinic anhydride as succinic acid. The solution was back extracted with t-butyl methyl ether (TBME) to remove the unreacted alcohol. One equivalent of base was added to the carbonate solution to hydrolyze Ester II, and after 4 hours, the alcohol was extracted with TBME.
	The ‘344 patent teaches away from using chromatography (see present claim 25) for the separation of the alcohol and the ester produced from the reaction with the acylating agent and lipase. However, the Background section discloses several citations which use chromatography for the separation, see column 1, lines 48-49 and 53; and column 2, line 9. The Background section also discusses the separation of reacted and unreacted enantiomers by fractional distillation, see column 1, lines 38-45.
The ‘344 patent does not teach adding a seed crystal to obtain the desired enantiomer. 
The Recrystallization reference teaches seeding a solution is a common lab procedure, see page 6, third full paragraph. 
Qian teaches that “it is valuable to separate chiral compounds if existing biological activities between enantiomers [are different], and to select the more active enantiomer for agricultural and medical products. It can reduce the chemical compound usage and avoid the possibility of the unnecessary enantiomer having an adverse impact. In the herbicide field, … only the active enantiomers of the two chiral compounds in an herbicide… are being used in several European countries,” see page 7036, first paragraph. 
Therefore, it would be obvious to one of ordinary skill in the art to resolve and isolate enantiomers as outlined in the ‘344 patent and the Recrystallization reference because Qian et al. teach that one enantiomer can be more active than the other in herbicides.
 Thus, claims 16-25 and 31-34 are rendered obvious.
Applicant traverses by stating, “In this case, however, West's bicyclic alcohol substrate is unsaturated and does not contain an oxygen atom in the bicyclic structure, which is in contrast to the recited II-R and II-S structures. See West at 2:19-38. The differing structures are shown below for comparison: 

    PNG
    media_image5.png
    172
    481
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    205
    546
    media_image6.png
    Greyscale
.” 
This is not persuasive. Indeed, the bicyclic alcohol substrate is unsaturated and does not contain an oxygen atom in the West reference. There is one other difference which is the compound in the West reference is an endo diastereomer versus the presently claimed exo diastereomer, but otherwise these compounds are similar as 2.2.1 bicyclic secondary alcohols. MPEP 2144.09 states, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990).”” The double bond, ether moiety and exo versus endo stereochemistry does not affect the enzymatic process. Therefore, the use of analogous reactants in a known process is prima facie obvious. In re Durden, 226 USPQ 359 (1985).  Once the general reaction has been shown to be old, the burden is on Applicants to present reasons or authority for believing that a group on the starting material would take part in or affect the basic reaction and thus alter the nature of the product or the operability of the process. In looking at the instant claimed process as a whole, as stated in In re Ochiai, 37 USPQ 2d 1127 (1995), the claimed process would have been suggested to one skilled in the art.
Claim 16 does not discriminate between which enantiomer forms the ester with the acylating agent and the hydrolase enzyme nor does the claim state the ester or alcohol with a higher enantiomeric excess is isolated. The process produces a mixture of R and S esters, with one enantiomer over the other. Moreover, a mixture of alcohols is also present, with one less enantiomer over the other.
	Therefore, the rejection is maintained. 
 

Claims 16-21, 23-25, 32-34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qian et al. (Environ. Sci. Technol., 2011, 45, pp. 7036-7043) in view of West et al. (US 5726344) and Recrystallization ((file:///C:/Users/smoore2/Downloads/Recrystallization%20(1).pdf, downloaded April 24, 2021, pp. 1-18).
The present application claims a process for preparing an optically active compound of formula (II-R or II-S) by reacting an acylating agent, a racemic mixture of a compound of formula (II) and a hydrolase enzyme:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Claim 16 does not discriminate between which enantiomer forms the ester with the acylating agent and the hydrolase enzyme nor does the claim state the ester or alcohol with a higher enantiomeric excess is isolated. 
	The ‘344 patent teaches the resolution of mixtures of bicyclic[2.2.1]heptenols with a cyclic anhydride and a lipase:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, see column 3. The ‘344 further teaches lipases Pseudomonas cepacia and Pseudomonas sp. (Amano PS-30 and Amano Sam-2) as preferred lipases, and lipases from mammalian, plant, bacterial of fungal sources, generally, for the reaction, see column 4, lines 61-67. The ‘344 publication further teaches the enzyme immobilized onto a solid support, see column 5, lines 10-25. The ‘344 goes on to further teach that Ester II is separated from the reaction mixture and from the (S)-alcohol, (S)-ester and exo-alcohols and esters (from Reaction I) by extracting the same with basic water; the extraction is selective to Ester II, and unreacted alcohols and any Ester I left from Reaction I will remain in the organic phase. Ester II may be hydrolyzed to release the unsaturated alcohol, chemically reduced to form the saturated alcohol form of Ester II, or may be precipitated from solution by amine salt formation such as by the addition of dicyclohexylamine, and the freed (R)-endo-norbornenol can be back-extracted into a water-immiscible organic solvent,” see column 5, lines 34-45. Therefore, this process teaches the R ester is made with an enantiomeric excess.
The only differences with the compounds are the double bond in the bicyclic ring, an oxygen atom on the 1-bridge and the endo diastereomer versus the presently claimed exo diastereomer.  However, these compounds are otherwise similar 2.2.1 bicyclic secondary alcohols. MPEP 2144.09 states, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990).”” The double bond, ether moiety and exo versus endo stereochemistry does not affect the enzymatic process. Therefore, the use of analogous reactants in a known process is prima facie obvious. In re Durden, 226 USPQ 359 (1985).  Once the general reaction has been shown to be old, the burden is on Applicants to present reasons or authority for believing that a group on the starting material would take part in or affect the basic reaction and thus alter the nature of the product or the operability of the process. In looking at the instant claimed process as a whole, as stated in In re Ochiai, 37 USPQ 2d 1127 (1995), the claimed process would have been suggested to one skilled in the art.
	A working example found in column 6, uses a mixture of the alcohols, Pseudomonas cepacian and succinic anhydride in diisopropyl ether at room temperature for 20 hours. The enzyme was filtered off, the products were extracted with 10% sodium carbonate, which removes the unreacted succinic anhydride as succinic acid. The solution was back extracted with t-butyl methyl ether (TBME) to remove the unreacted alcohol. One equivalent of base was added to the carbonate solution to hydrolyze Ester II, and after 4 hours, the alcohol was extracted with TBME.
	The ‘344 patent teaches away from using chromatography (see present claim 25) for the separation of the alcohol and the ester produced from the reaction with the acylating agent and lipase. However, the Background section discloses several citations which use chromatography for the separation, see column 1, lines 48-49 and 53; and column 2, line 9. The Background section also discusses the separation of reacted and unreacted enantiomers by fractional distillation, see column 1, lines 38-45.
The ‘344 patent does not teach adding a seed crystal to obtain the desired enantiomer. 
The Recrystallization reference teaches seeding a solution is a common lab procedure, see page 6, third full paragraph. 
Qian teaches that “it is valuable to separate chiral compounds if existing biological activities between enantiomers [are different], and to select the more active enantiomer for agricultural and medical products. It can reduce the chemical compound usage and avoid the possibility of the unnecessary enantiomer having an adverse impact. In the herbicide field, … only the active enantiomers of the two chiral compounds in an herbicide… are being used in several European countries,” see page 7036, first paragraph. 
Therefore, it would be obvious to one of ordinary skill in the art to resolve and isolate enantiomers as outlined in the ‘344 patent and the Recrystallization reference because Qian et al. teach that one enantiomer can be more active than the other in herbicides.
 Thus, claims 16-25, 31-34 and 36 are rendered obvious.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624